DETAILED ACTION
This action is in response to the Amendment dated 10 November 2020.  Claims 1, 13 and 14 are amended.  No claims have been added or cancelled.  Claims 1, 10, 11, 13 and 14 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soto Matamala et al (US 2013/0339345 A1, hereinafter: S-M) in view of Kay et al. (US 2013/0247030 A1) and further in view of Yang et al. (US 2014/0181725 A1).

As for independent claim 1, S-M teaches a device comprising:
storage for storing applications [(e.g. see S-M paragraph 0041 and Fig. 2) ”an app store module 244”].
an application recommendation processor configured to provide recommendation of an application to a user of said portable information terminal [(e.g. see S-M paragraph 0030 and Fig. 2) ”App recommendation module 108 can include code that, when executed, determines or provides an app recommendation to the user based on a location”].
display configured to display at least an application execution screen, a first indication for executing a first application stored in said storage [(e.g. see S-M paragraphs 0067, 0088, 0092, 0094 and Figs. 4, 6A-B, and 7A-B) ”a graphical element (e.g., an icon) corresponding to the identified app can be displayed (e.g., 423, 424, and the ].
wherein if an application recommended by said application recommendation processor is the first application stored in said storage, said display is configured to simultaneously display (1) one of … and (b) the first indication for executing the first application in a first predetermined area on a home screen, wherein the one of (a) the application execution screen obtained by execution of the first application and (b) the first indication for executing the first application is selected based on a recommendation result and (2) a plurality of other indications for executing a plurality of other applications stored in the storage in an area other than the first predetermined area on the home screen, wherein the plurality of other indications is displayed in a selectable state to execute the plurality of other applications [(e.g. see S-M paragraphs 0059, 0063, 0066, 0086 and Fig. 6B) ”One of the mechanisms for local app discovery is notifications of relevant apps when the user arrives to an area with highly localized apps. Notifications can be provided for both apps that are already installed on the ].  Examiner notes that Fig. 6B depicts a home screen application launcher comprising recommended application icons that can be launched if they exist on the device or downloaded if they do not exist.
wherein if an application recommended by said application recommendation processor is the second application not stored in said storage, the display is configured to simultaneously display: (1) the second indication, and (2) the plurality of other indications for executing the plurality of other applications storage in the storage in an area other than the second predetermined area on the home screen, wherein the plurality of other indications is displayed in a selectable state to execute the plurality of the other application [(e.g. see S-M paragraphs 0059, 0063, 0066, 0088 and Fig. 6B) ”One of the mechanisms for local app discovery is notifications of relevant apps when the user arrives to an area with highly localized apps. Notifications can be provided for both apps that are already installed on the user's mobile device ("installed apps") and apps that are not installed on the user's mobile device ("uninstalled apps") … An app recommendation module on mobile device 420 (or in operative communication with mobile device 420) can determine whether the current location of mobile device 420 corresponds to one or more hotspots for particular apps. In some embodiments, the apps with hotspots may be already installed on mobile device 420. In some embodiments, the apps with hotspots may not be currently installed on mobile device 420 … FIGS. 6A and 6B show an example of visually distinguishing localized apps from non-localized apps on a display on a mobile device 600. FIG. 6A shows mobile device 600 with a user interface ].  Examiner notes that Fig. 6B depicts a home screen application launcher comprising recommended application icons that can be launched if they exist on the device or downloaded if they do not exist.

S-M does not specifically teach the second indication for linking the webpage correlated with the second application which is not stored in said storage in a second predetermined area on the home screen.  However, in the same field of invention, Kay teaches:
the second indication for linking the webpage correlated with the second application which is not stored in said storage in a second predetermined area on the home screen [(e.g. see Kay paragraphs 0005, 0021, 0045 and Fig. 3) ”a method for installing an offered web application or browser extension in a web browser includes receiving a user action on a website located at a first internet domain. Information about the offered web application or browser extension not currently installed in the web browser is ].
Therefore, considering the teachings of S-M and Kay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second indication for linking the webpage correlated with the second application which is not stored in said storage in a second predetermined area on the home screen, as taught by Kay, to the teachings of S-M because it provides users a way to learn more about web applications offered from a developer before installing them which is safer for the user (e.g. see Kay paragraphs 0003, 0004).

S-M and Kay do not specifically teach simultaneously display (1) one of (a) the application execution screen obtained by execution of the first application [on a home screen].  However, in the same field of invention, Yang teaches:
simultaneously display (1) one of (a) the application execution screen obtained by execution of the first application [on a home screen] [(e.g. see Yang paragraphs 0070, 0092, 0158 and Fig. 4) ”The application executing apparatus may provide one or more applications, for example, a widget in an intuitive application form to enable immediate use of a desired service on the idle screen of the mobile communication terminal. In the ].
Therefore, considering the teachings of S-M, Kay and Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add simultaneously display (1) one of (a) the application execution screen obtained by execution of the first application [on a home screen], as taught by Yang, to the teachings of S-M and Kay because it allows the user to execute at least one desired widget on a home screen, which improves the utilization of the application on the mobile communication terminal (e.g. see Yang paragraph 0167).

claim 10, S-M, Kay and Yang teach the device as described in claim 13 and S-M further teaches:
said timings further include (3) a timing at which a prespecified operation key equipped by said portable information terminal is operated, (4) a timing at which an application is executed for providing the recommendation of the application, and (5) a timing which complies with a certain schedule previously defined by the user of said portable information terminal [(e.g. see S-M paragraph 0047 and Fig. 3A) ”At block 302, a recommendation is triggered. Triggering of a recommendation may occur in two general ways: (1) in response to a location trigger (e.g., an automatic user notification or alert); or (2) in response to a user input requesting localized apps (e.g., user request). A user trigger could be an overt action requesting local app recommendation or a less overt action by the user (e.g., going to Spotlight or Notification Center on an iOS device)”].

As for dependent claim 11, S-M, Kay and Yang teach the device as described in claim 14; further, claim 11 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soto Matamala et al (US 2013/0339345 A1, hereinafter: S-M) in view of Kay et al. (US Yang et al. (US 2014/0181725 A1), as applied to claim 1 above, and further in view of Smith et al. (US 2013/0198506 A1).

As for dependent claim 13, S-M, Kay and Yang teach the device as described in claim 1 and S-M further teaches:
processing in said application recommendation processor for performing the recommendation of an application to the user of the portable information terminal is started with any one of timings as its trigger [(e.g. see S-M paragraph 0047 and Fig. 3A) ”At block 302, a recommendation is triggered. Triggering of a recommendation may occur in two general ways: (1) in response to a location trigger (e.g., an automatic user notification or alert); or (2) in response to a user input requesting localized apps (e.g., user request). A user trigger could be an overt action requesting local app recommendation or a less overt action by the user (e.g., going to Spotlight or Notification Center on an iOS device)”].
the portable information terminal further comprises a present location information acquisition processor for acquiring present location information indicating a location of the portable information terminal [(e.g. see S-M paragraphs 0016, 0029) ”Location module 106 can include any suitable location technology using one or more wireless signals to determine a current location … Often there is a link between spatio-temporal localization and relevance. That is, humans often ].
said application recommendation processor provides recommendations of application to the user of said portable information terminal based on the present location information acquired by said present location information acquisition processor [(e.g. see S-M paragraphs 0065-0067, 0107 and Fig. 4) ”This makes it easier to find the locally relevant installed apps for a particular location and time … Users 410-415 can each can have a mobile device (e.g., mobile device 101, 240, etc.) for providing app recommendations in accordance with embodiments of the invention … Only one of the mobile devices (420) is shown in FIG. 4, which corresponds to User 410's mobile device. Reference numerals 410-415 could also refer to the various positions of a single user at various times … User 410 is positioned within two areas identified as hotspot 440 for Local App A and hotpot 450 for Local App B. User 410 can be associated with mobile device 420. For ].
responsive to a user instruction, the display is configured to stop displaying the home screen, the displayed first indication for executing the first application or the displayed second indication for linking to the webpage correlated with the second application which is not stored in the storage, even when the portable information terminal is in a location indicated by the present location information based on which the first or second application is recommended by the application recommendation processor [(e.g. see S-M paragraphs 0059, 0125 and Figs. 6B, 7A-B) ”Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, location data. That is, the present disclosure contemplates that hardware and/or software elements can be provided to prevent or block access to such location data. For example, in the case of application recommendation services, the present technology can be configured to allow users to select to "opt in" or "opt out" of participation in the collection of location data during registration for services. In another example, ].  Examiner notes that the user may opt-out of having their spatio-temporal data tracked by the system.  Therefore, even if the user is in a particular location, relevant application icons will not be suggested to the user.  Moreover, secondary reference Smith shows the ability to close or inactivate recommended applications based on user input in paragraphs 0040, 0043.

S-M, Kay and Yang do not specifically teach said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released.  However, in the same field of invention, Smith teaches:
said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released [(e.g. see Smith paragraphs 0003, 0042) ”making intelligent application and setting recommendations may include determining, by a device, a current context of a user of the device in response to the device being one of unlocked and turned-on … The recommendation may include at least one of an application for operation on the device, options for operation of the device, and operating settings of the device, based on the current context of the user, in response to determining that the current context of the user has changed from the previous context … The mobile device 402 may then be unlocked at a later time and a current context 406 of the user may be determined in response to the device 402 being unlocked or turned-on … In the example illustrated in FIG. 4, the current context 406 of the user is determined to be "Shopping." Accordingly, an intelligent recommendation of device usage setting or ].
Therefore, considering the teachings of S-K, Kay, Yang and Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released, as taught by Smith, to the teachings of S-M, Kay and Yang because it allows for better recommendations as open or active applications and settings when the touch screen was locked or inactivated may no longer be pertinent based on the current context of the user (e.g. see Smith paragraph 0002).

As for dependent claim 14, S-M, Kay and Yang teach the device as described in claim 1 and S-M further teaches:
processing in said application recommendation processor for performing the recommendation of an application to the user of the portable information terminal is started with any one of timings as its trigger [(e.g. see S-M paragraph 0047 and Fig. 3A) ”At block 302, a recommendation is triggered. Triggering of a recommendation may occur in two general ways: (1) in response to a location trigger (e.g., an automatic user notification or alert); or (2) in response to a user input requesting localized apps (e.g., user request). A user trigger could be an overt action requesting local app recommendation or a less overt action ].
the portable information terminal further comprises a present time information acquisition processor for acquiring present time information [(e.g. see S-M paragraphs 0016, 0017) ”App usage data, for example uses or downloads of an app, can be tagged with location and/or time information and crowd-sourced from a plurality of mobile devices … Often there is a link between spatio-temporal localization and relevance. That is, humans often exhibit a high degree of temporal and spatial regularity. For example, individuals are likely to visit a few highly frequented locations. Individuals may return to highly frequented locations because of the activities that are performed at the locations and/or the tasks being accomplished at the locations. Similarly, the time of day locations are frequented can relate to the activities that are performed at the locations and/or the tasks being accomplished at the locations”].
said application recommendation processor provides recommendation of an application to the user of said portable information terminal based on the present time information acquired by said present time information processor [(e.g. see S-M paragraphs 0016, 0037, 0065-0067, 0107 and Fig. 4 and 7A) ”space-time localization of human activities (some areas may exhibit different popular activities at different times of ].
responsive to a user instruction, the display is configured to stop displaying the home screen, the displayed first indication for executing the first application or the displayed second indication for linking to the webpage correlated with the second application which is not stored in the storage, even at a time indicated by the present time information based on which the first or second application is recommended by the application recommendation processor [(e.g. see S-M paragraphs 0059, 0125 and Figs. 6A, 7A-B) ”Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, location data. That is, the present disclosure contemplates that hardware and/or software elements can be provided to prevent or block access to such location data. For example, in the case of application recommendation services, the ].  Examiner notes that the user may opt-out of having their spatio-temporal data tracked by the system.  Therefore, even if it is a particular time of day, relevant application icons will not be suggested to the user.  

S-M, Kay and Yang do not specifically teach said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released.  However, in the same field of invention, Smith teaches:
said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released [(e.g. see Smith paragraphs 0003, 0042) ”making intelligent application and setting recommendations may include determining, by a device, a current context of a user of the device in response to the device being one of unlocked and turned-on … The recommendation may include at least one of an application for operation on the device, options for operation of the device, and operating settings of the device, based on the current context of the user, in response to determining that the current context of the user has changed from the previous context … The mobile device 402 may then be unlocked at a later time and a current context 406 of the user may be determined in response to the device 402 being unlocked or turned-on … In the example illustrated in FIG. 4, the current context 406 ].
Therefore, considering the teachings of S-K, Kay, Yang and Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add said timings including (1) a timing at which said portable information terminal makes a transit from a power-off state to a power-on state, and (2) a timing at which a sleep state of said portable information terminal is released, as taught by Smith, to the teachings of S-M, Kay and Yang because it allows for better recommendations as open or active applications and settings when the touch screen was locked or inactivated may no longer be pertinent based on the current context of the user (e.g. see Smith paragraph 0002).

Response to Arguments
Applicant's arguments, filed 10 November 2020, have been fully considered but they are not persuasive.

Applicant argues that [“Yang cannot cure the deficiencies of Matamala and Kay.  Yang discloses a widget display in which an application execution screen selected by the user is superimposed on the home screen … Yang does not teach the [amended] limitations” (Page 7).].

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174